 
Exhibit 10.6


 

INVESTMENT UNIT PURCHASE AGREEMENT
 
THIS INVESTMENT UNIT PURCHASE AGREEMENT (“Agreement”) is made effective as of
the 29th day of July, 2011, by and among Auxilio, Inc., a Nevada corporation
(the “Company”), and each of the persons executing a copy of this Agreement
(each an “Investor” and, collectively, the “Investors”).
 
Recitals
 
WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, ___________ (_____) investment units (the “Units”) each composed of
(i) a $5,000 secured convertible promissory note in the form attached hereto as
Exhibit A (individually, a “Note” and, collectively, the “Notes”)  and (ii) a
warrant to purchase 1,000 shares of the Company’s Common Stock (the “Common
Stock”) in the form attached hereto as Exhibit B (individually, a “Warrant” and,
collectively, the “Warrants”);
 
WHEREAS, contemporaneous with the execution of this Agreement, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws; and
 
WHEREAS, contemporaneous with the execution of this Agreement, the parties
hereto will execute and deliver a Security Agreement, in the form attached
hereto as Exhibit D (the “Security Agreement”), pursuant to which the Company
will issue a security interest in substantially all of the Company’s assets in
favor of the Investors, subordinate to certain Senior Debt (as defined in the
Security Agreement).
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions.  In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Cambria” means Cambria Capital, LLC.
 
“Closing” has the meaning set forth in Section 3.
 
“Closing Date” means the date of the Closing.  In the event there is more than
one Closing, the term “Closing Date” shall mean, with respect to each Investor,
the date of the Closing set forth next to the signature of each Investor.
 
“Common Stock” means the Company’s Common Stock.
 
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.
 
“Evaluation Date” has the meaning set forth in Section 4.14.
 
“GAAP” has the meaning set forth in Section 4.13.
 
“Initial Closing Date” means the date of the first Closing.
 
“Investor” has the meaning set forth in the Preamble.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company, taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Notes” has the meaning set forth in the recitals.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Prohibited Transaction” has the meaning set forth in Section 5.11.
 
“Purchase Price” means $5,000 for each Unit.
 
“Registration Rights Agreement” has the meaning set forth in the recitals.
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“Securities” means the Notes, the Warrants and the Warrant Shares.
 
“Security Agreement” has the meaning set forth in the Recitals.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
“Trading Affiliates” has the meaning set forth in Section 5.11.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement and the Security Agreement.
 
“Transfer Agent” has the meaning set forth in Section 7.7.
 
“Unit” has the meaning set forth in the recitals.
 
“Warrants” has the meaning set forth in the recitals.
 
“Warrant Exercise Price” means $1.50.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2. Purchase and Issuance of the Units.  Subject to the terms and conditions of
this Agreement, each of the Investors shall severally, and not jointly,
purchase, and the Company shall sell and issue to the Investors, the number of
Units set forth opposite the Investors’ names on the signature pages attached
hereto in exchange for the Purchase Price for the number of Units being
purchased by each such Investor.  The minimum number of Units that may be
purchased by an Investor is ten (10) Units.  This requirement may be waived by
the Company in its sole discretion.
 
3. Closing.
 
3.1.  Upon the satisfaction or waiver of the conditions herein, the initial
purchase and sale of the Units shall take place remotely via the exchange of
documents and signatures, on or before June 30, 2011, or at such other time and
place as the Company and the Investors mutually agree upon, orally or in writing
(which time and place are designated as the “Closing”).  The Company, in
consultation with Cambria, may extend the Closing for an additional thirty (30)
day period in its sole discretion.  In the event there is more than one closing,
the term “Closing” shall mean the initial Closing and each such subsequent
closing unless otherwise specified.
 
3.2. At each Closing, the Company shall deliver, or cause to be delivered, to
each Investor (i) a secured promissory note, representing the Note in the Units
purchased by such Investor and (ii) a Warrant representing the Warrants in the
Units purchased by such Investor, against delivery to the Company by the
Investor of payment therefor by check or by wire transfer.  The Company shall
also deliver such other documents as are called for herein.
 
3.3. After the initial Closing, the Company may sell, on the same terms and
conditions as those contained in this Agreement but for the same price as in the
initial Closing, additional Units so that as a result of all sales hereunder the
Company receives gross proceeds of no more than Two Million Five Hundred
Thousand Dollars ($2,500,000), with a 20% allowance for oversubscription;
provided, that any such subsequent sale is consummated on or before June 30,
2011 (unless extended by the Company, in consultation with Cambria, as provided
in Section 3.1).
 
4. Representations and Warranties of the Company.  The following representations
and warranties are qualified in their entirety by the SEC Filings, as defined
below.  Should any representation or warranty of the Company contain any term
that contradicts anything in the SEC Filings, the SEC Filing shall
control.  Accordingly, the Company hereby represents and warrants to the
Investors that as of the Initial Closing Date, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”), and
subject to the aforementioned qualification that:
 
4.1. Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.2. Authorization.  The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 
4.3. Capitalization.  Schedule 4.3 sets forth (a) the authorized capital stock
of the Company as of March 31, 2011; (b) the number of shares of capital stock
issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Warrants) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties.  Except as described on Schedule 4.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, the Company is not currently in negotiations for the issuance
of any equity securities of any kind.  Except as described on Schedule 4.3 and
except for the Registration Rights Agreement, there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the securityholders of the
Company relating to the securities of the Company held by them.  Except as
described on Schedule 4.3 and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.
 
Except as described on Schedule 4.3 or elsewhere in this Agreement, the issuance
and sale of the Securities hereunder will not obligate the Company to issue
shares of Common Stock or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.
 
Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
4.4. Valid Issuance.  The Notes, the Warrants and the transaction contemplated
hereby have each been duly and validly authorized.  Upon the due exercise of the
Warrants, the Warrant Shares will be validly issued, fully paid and
non-assessable free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and except for those created by the Investors.  The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon the exercise of the Warrants, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors.
 
4.5. Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been or will
be made pursuant to applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws which the Company
undertakes to file within the applicable time periods.  Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken and will take all action necessary to exempt (i)
the issuance and sale of the Securities, (ii) the issuance of the Warrant Shares
upon due exercise of the Warrants, and (iii) the other transactions contemplated
by the Transaction Documents from any provision of the Company’s Articles of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby.
 
4.6. Delivery of SEC Filings; Business.  The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2010 and the Company’s Quarterly Reports on Form 10-Q for the fiscal quarters
ended June 30, 2010, September 30, 2010, and March 31, 2011, and all other
reports filed by the Company pursuant to the 1934 Act since the filing of the
Company’s most recent Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2011 and prior to the date hereof (collectively, the “SEC
Filings”).  The Company’s most recent Annual Report on Form 10-K for the fiscal
year ended December 31, 2010 and the most recent Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2011 are attached hereto as Exhibits E
and F, respectively.  The Company is engaged in all material respects only in
the business described in the SEC Filings and the SEC Filings contain a complete
and accurate description in all material respects of the business of the
Company, taken as a whole.  Investors are encouraged to carefully review the SEC
Filings, including the specific Risk Factors set forth therein.
 
4.7. Use of Proceeds.  The net proceeds of the issuance and sale of the Notes
and the Warrants hereunder shall be used by the Company for working capital and
general corporate purposes.
 
4.8. SEC Filings.  At the time of filing thereof, the SEC Filings complied as to
form in all material respects with the requirements of the 1934 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
4.9. No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Articles of Incorporation or the Company’s Bylaws, both as in effect
on the date hereof (true and complete copies of which have been made available
to the Investors through the EDGAR system), or (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its assets or
properties, except in the case of this clause (ii) for such breaches, violations
or defaults which would not, individually or in the aggregate, have a Material
Adverse Effect or (iii) any agreement or instrument to which the Company is a
party or by which the Company is bound, except in the case of this clause (iii)
for such breaches, violations or defaults which would not, individually or in
the aggregate, have a Material Adverse Effect.
 
4.10. Tax Matters.  The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it.  The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company, taken as a
whole.  All taxes and other assessments and levies that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due.  There are no
tax liens or claims pending or, to the Company’s Knowledge, threatened against
the Company or any of its assets or property.  There are no outstanding tax
sharing agreements or other such arrangements between the Company and any other
corporation or entity.
 
4.11. Title to Properties.  Except as disclosed in the SEC Filings, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them or as disclosed in the
SEC Filings; and except as disclosed in the SEC Filings, the Company holds any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or currently
planned to be made thereof by them.
 
4.12. Financial Statements.  The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto).  Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof or as described on Schedule 4.12, the Company has not incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
4.13. No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.
 
4.14. No Integrated Offering.  Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act.
 
4.15. Private Placement.  Subject to the accuracy of the representations and
warranties of each Investor set forth in Section 5 hereof, the offer and sale of
the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.
 
4.16. Internal Controls.  To its knowledge, the Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-14 and 15d-14) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls.  The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the 1934 Act.
 
5. Representations and Warranties of the Investors.  Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
5.1. Organization and Existence.  Such Investor is either an individual or a
validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority to invest in the Securities pursuant to this Agreement.
 
5.2. Authorization.  The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.3. Purchase Entirely for Own Account.  The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
 
5.4. Investment Experience.  Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
5.5. Disclosure of Information.  Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities.  Such Investor
acknowledges receipt of copies of the SEC Filings.  Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
amend or affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement.
 
5.6. Restricted Securities.  Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
 
5.7. Legends.  It is understood that, except as provided below, certificates (if
issued) evidencing the Securities shall bear the following or any similar
legend:
 
(a) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT.”
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.
 
5.8. Accredited Investor.  Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.
 
5.9. No General Advertisement.  Such Investor did not learn of the investment in
the Securities as a result of any public advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television, radio or internet or presented at
any seminar or other general advertisement.  Rather, such Investor learned of
the investment in the Securities through its prior contact with the Company
and/or with Cambria.
 
5.10. Brokers and Finders.  Except as set forth in Section 5.12, below, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or an Investor for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of such
Investor.
 
5.11. Prohibited Transactions.  During the last thirty (30) days prior to the
date hereof, neither such Investor nor any Affiliate of such Investor which (x)
had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Securities,
or (z) is subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the Effective Date or (iii) the Effectiveness Deadline, such
Investor shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction.  Such Investor acknowledges
that the representations, warranties and covenants contained in this Section
5.11 are being made for the benefit of the Investors as well as the Company and
that each of the other Investors shall have an independent right to assert any
claims against such Investor arising out of any breach or violation of the
provisions of this Section 5.11.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
5.12. Transaction Fees.  The Investor acknowledges and understands that the
Company (i) will pay commissions equal to 9% of the gross sales price of the
Units sold pursuant to this Agreement to Cambria; provided, however, that
Cambria’s cash fee will be 4.5% of the amount of gross proceeds provided by
Sodexo, Inc., (or any of its affiliates) (“Sodexo”) or by any member of the
Company’s board of directors (“Board Investors”); and (ii) will grant selling
warrants equal to ten percent (10%) of the number of shares of Common Stock,
common stock equivalents, or rights to acquire Common Stock through future
purchase, exchange, conversion, or exercise of convertible securities or
warrants issued by the Company in the transaction (assuming the full and
complete purchase, exchange, conversion or exercise of all such convertible
securities and warrants); provided, however, that Cambria’s selling warrants
will be 5.0% of the amount of the transaction shares issued to Sodexo or the
Board Investors; and (iii) will also pay the Cambria’s costs related to the
placement of the Units.
 
6. Conditions to Closing.
 
6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase the Notes and the Warrants at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):
 
(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Initial Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Initial Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.  The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Initial Closing Date.
 
(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
(c) The Company shall have executed and delivered the Registration Rights
Agreement.
 
(d) The Company shall have executed and delivered the Security Agreement.
 
(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in subsections (a), (b), (e) and
(h) of this Section 6.1.
 
(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
 
(h) No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Common Stock.
 
6.2. Conditions to Obligations of the Company.  The Company’s obligation to sell
and issue the Notes and the Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:
 
(a) The representations and warranties made by the Investors in Section 5 hereof
(the “Investor Representations”), shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.  The Investment Representations shall be true and correct in
all respects when made, and shall be true and correct in all respects on the
Closing Date with the same force and effect as if they had been made on and as
of said date.  The Investors shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.
 
(b) The Investors shall have executed and delivered the Registration Rights
Agreement.
 
(c) The Investors shall have executed and delivered the Security Agreement.
 
(d) The Investors shall have delivered the Purchase Price to the Company.
 
6.3. Termination of Obligations to Effect Closing; Effects.
 
(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:
 
(i)           Upon the mutual written consent of the Company and the Investors
holding not less than 50.1% of the then-outstanding principal amount of the
Notes;
 
(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(iii)           By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or
 
(iv)           By either the Company or any Investor (with respect to itself
only) if the Closing has not occurred on or prior to 5:00 p.m., California time,
on June 30, 2011, provided that if the Company, in consultation with Cambria,
has extended the required date that the termination right granted hereunder
shall not be exercisable until such extension date.
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors and the other Investors
shall have the right to terminate their obligations to effect the Closing upon
written notice to the Company and the other Investors.  Nothing in this Section
6.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
 
7. Covenants and Agreements of the Company.
 
7.1. Reservation of Common Stock.  The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the exercise of the Warrants, such number of
shares of Common Stock as shall from time to time equal the number of shares
sufficient to permit the exercise of the Warrants issued pursuant to this
Agreement in accordance with their respective terms.
 
7.2. Reports.  The Company will furnish to the Investors and/or their assignees
such information relating to the Company and any Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.
 
7.3. No Conflicting Agreements.  The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
7.4. Compliance with Laws.  The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 
7.5. Termination of Covenants.  The provisions of Sections 7.2 through 7.4 shall
terminate and be of no further force and effect on earlier to occur of (i) the
date on which the Company’s obligations under the Registration Rights Agreement
to register or maintain the effectiveness of any registration covering the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate; (ii) the date on which the Company repays the amount
outstanding under the pertinent Note; or (iii) Rule 144 becoming available to
the applicable Investor with respect to the resale of the applicable Securities
then held by such Investor.
 
7.6. Removal of Legends.  Upon the earlier of (i) registration for resale
pursuant to the Registration Rights Agreement or (ii) Rule 144 becoming
available to the applicable Investor with respect to the resale of the
applicable Securities then held by such Investor, the Company shall (A) deliver
to the transfer agent for the Common Stock (the “Transfer Agent”) irrevocable
instructions that the Transfer Agent shall reissue a certificate representing
shares of Common Stock without legends upon receipt by such Transfer Agent of
the legended certificates for such shares, together with either (1) a customary
representation by the Investor that Rule 144 applies to the shares of Common
Stock represented thereby or (2) a statement by the Investor that such Investor
has sold the shares of Common Stock represented thereby in accordance with the
Plan of Distribution contained in the Registration Statement and, if applicable,
in accordance with any prospectus delivery requirements, and (B) cause its
counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the 1933 Act.  From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Securities to be replaced with certificates which do
not bear such restrictive legends, and Warrant Shares subsequently issued upon
due exercise of the Warrants shall not bear such restrictive legends provided
the provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect to such Warrant Shares.
 
8. Survival and Indemnification.
 
8.1. Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
8.2. Indemnification.
 
(i) By the Company.  For a period of 12 months following the Closing, the
Company agrees to indemnify and hold harmless each Investor and its Affiliates
and their respective directors, officers, employees and agents from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.  Notwithstanding the foregoing, the Company’s obligations under this
Section 8.2 shall be limited to the aggregate amount of the Note held by such
Investor.  Furthermore, the Company shall only be liable to any Investor due to
a direct result of the Company’s breach of its obligations contained in this
Agreement should any Investor make a claim against it for diminution in stock as
a loss for which indemnification is sought.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(ii) By the Investor.  Each Investor agrees to indemnify and hold harmless the
Company and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which the
Company may become subject as a result of any breach of representation,
warranty, covenant or agreement made by or to be performed on the part of such
Investor under the Transaction Documents, and will reimburse the Company for all
such amounts as they are incurred by the Company.
 
8.3. Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
 
 
15

--------------------------------------------------------------------------------

 
 
9. Miscellaneous.
 
9.1. Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
9.2. Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
9.3. Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.4. Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:
 
If to the Company:


Auxilio, Inc.
26300 La Alameda, Suite 100
Mission Viejo, CA 92691
Attention:  Paul T. Anthony
Facsimile:  (949) 614-0701
 
 
 
16

--------------------------------------------------------------------------------

 


 
With a copy to:


Kirton & McConkie, P.C.
60 E. South Temple, Suite 1800
Salt Lake City, UT 84111
Attention:  Alexander N. Pearson
Facsimile:  (801) 212-2006


If to the Investors:


to the addresses set forth on the signature pages hereto.
 
9.5. Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees (based upon the relative
number of Units purchased hereunder by each Investor) and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
9.6. Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors holding not less than 50.1% of
the then-outstanding principal amount of the Notes.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.  EACH
INVESTOR ACKNOWLEDGES THAT BECAUSE THIS AGREEMENT MAY BE AMENDED WITH THE
CONSENT OF THE INVESTORS HOLDING 50.1% OF THE OUTSTANDING PRINCIPAL AMOUNT OF
NOTES, AN INVESTOR’S RIGHTS HEREUNDER MAY BE AMENDED, MODIFIED, TERMINATED OR
WAIVED WITHOUT ITS CONSENT. 
 
9.7. Publicity.  Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors holding not less than
50.1% of the then-outstanding principal amount of the Notes (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC.  Notwithstanding the foregoing, the Company shall not publicly disclose the
name of any Investor, or include the name of any Investor in any filing with the
SEC (other than the Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the 1934 Act) or any regulatory agency, without the prior written consent
of such Investor, except to the extent such disclosure is required by law or
trading market regulations, in which case the Company shall provide the
Investors with prior notice of such disclosure.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
9.8. Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
9.9. Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
 
9.10. Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of California without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California located in Orange County
and the United States District Court for the Central District of California for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
9.12. Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document.  The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
[signature page follows]
 

 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 


The
Company:                                                                AUXILIO,
INC.






By: /s/                                                                             
                                                                
Name: Paul T. Anthony
Title: Chief Financial Officer







Company Signature Page
to Unit Purchase Agreement
4833-5747-7897.1
 
19

--------------------------------------------------------------------------------

 

 
The Investors:
 
 

--------------------------------------------------------------------------------

Signature
 
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 
 

--------------------------------------------------------------------------------

Name
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address


 
Additional information for Notice:   
 
 
Facsimile:_______________________________________________________
Email:_______________________________________________________
 
 
 

 
 


Aggregate Purchase
Price:  $  ____________________________                                                              


Number of Units:
______________________________________                                                                


Date:________________________________________________                                                                







Investor Signature Page
to Unit Purchase Agreement
4833-5747-7897.1
 
20

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.3


Capitalization




(a) Authorized Capital Stock: 33,333,333
 
(b) Common Stock Outstanding: 19,336,651
 
(c) None
 
(d) Reserved for issuance pursuant to securities (other than Warrants):
5,184,902
 
(e) Reserved for issuance pursuant to Warrants: 3,412,708
 


 
In connection with the Company’s signing of an expanded marketing alliance with
Sodexo Operations, LLC (“Sodexo”) in May 2011, Auxilio agreed to grant 200,000
shares of restricted stock to Sodexo.  66,667 shares vest immediately with
66,667 shares vesting 2 years after the execution of the agreement and 66,666
shares vesting 3 years after the execution of the agreement.


 

Schedule 4.3
to Unit Purchase Agreement
4833-5747-7897.1
 
21

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.12


Exceptions to Financial Statements


None
 







Schedule 4.12
to Unit Purchase Agreement
4833-5747-7897.1
 
22

--------------------------------------------------------------------------------

 



EXHIBIT A


Form of Note
 
 
 
 





Exhibit A
to Unit Purchase Agreement
4833-5747-7897.1
 
23

--------------------------------------------------------------------------------

 

 
EXHIBIT B


Form of Warrant
 
 
 
 

 



EXHIBIT B
to Unit Purchase Agreement
4833-5747-7897.1
 
24

--------------------------------------------------------------------------------

 

 
EXHIBIT C


Registration Rights Agreement
 
 
 
 
 



EXHIBIT C
to Unit Purchase Agreement
4833-5747-7897.1
 
25

--------------------------------------------------------------------------------

 

 
EXHIBIT D

Security Agreement
 
 
 
 





EXHIBIT D
to Unit Purchase Agreement
4833-5747-7897.1
 
26

--------------------------------------------------------------------------------

 

 
EXHIBIT E


Annual Report on Form 10-K
 
 
 
 
 





EXHIBIT E
to Unit Purchase Agreement
4833-5747-7897.1
 
27

--------------------------------------------------------------------------------

 

 
EXHIBIT F


Quarterly Report on Form 10-Q
 
 
 
 
 


 

EXHIBIT F
to Unit Purchase Agreement
4833-5747-7897.1
 
28

--------------------------------------------------------------------------------

 
